Citation Nr: 0030813	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  96-43 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to extension of the delimiting date for receipt 
of Dependents' Education Assistance beyond the appellant's 
31st birthday, under the provisions of Chapter 35, Title 38, 
United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 until 
his death on February [redacted], 1973.  The appellant is his 
daughter.

This appeal arises from a March 1996 denial of the 
appellant's request to extend her delimiting date for the 
receipt of Chapter 35 educational assistance benefits.  The 
determination was made by the St. Petersburg, Florida, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The claim has been forwarded to the Board of Veterans' 
Appeals (Board) from the Atlanta, Georgia RO.


FINDINGS OF FACT

1.  The appellant was born on June [redacted], 1964.  

2.  The veteran, on whose service the appellant's claim is 
based, died in service on February [redacted], 1973.  

3.  In March 1982, the appellant was granted a maximum of 45 
months of Chapter 35 educational assistance benefits to be 
used prior to her delimiting date of June [redacted], 1990.  

4.  In July 1990, the appellant's delimiting date was 
extended to August 7, 1990.

5.  The appellant was notified, also in July 1990, that her 
delimiting date was August 8, 1999.  

6.  The appellant initiated a claim to reinstate payments for 
educational benefits in March 1996, after her 31st birthday.  


CONCLUSION OF LAW

The appellant is not entitled to an extension of her 
delimiting date for receipt of Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code. 38 
U.S.C.A. §§ 3501, 3512 (West 1991); 38 C.F.R. §§ 21.3040, 
21.3041, 21.3043 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran, who is the father of the appellant, died in 
service in February 1973.  

In March 1982, the appellant filed an Application for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  

In April 1982, the appellant was sent a letter which 
indicated that her application for Chapter 35 benefits was 
denied as she had not yet completed high school nor reached 
the age of 18.  However, she was informed that she had 
45 months of entitlement and that her delimiting date was 
June [redacted], 1990 (her 26th birthday).  Later that month, she 
submitted a copy of her high school diploma equivalency 
certificate, effective March 1982.  

In May 1982, the appellant was awarded educational benefits, 
effective March 1982.  She was informed that her entitlement 
to benefits was for 45 months.  

In December 1982, the appellant was notified by VA that her 
request for a change in place of training was to be approved 
once she had the school furnish VA with an enrollment 
certification.  She was noted at that time to have 42 1/2 
months of entitlement remaining with a delimiting date of 
June [redacted], 1990.  

In November 1989, the appellant was notified that as of 
May 17, 1990, her remaining entitlement would be 27 months 
but the law would not permit benefits after June 3, 1990.  
Later that month, she contacted VA indicating that she wanted 
information pertaining to the procedures necessary to extend 
her benefits.  She explained that she had 25 months, 11 days, 
of eligibility as of May 1990, but did not have enough time 
left to use her benefits as she was aware that her benefits 
would expire June [redacted], 1990.  She related that she believed 
that she had mitigating circumstances which included her 
husband's job relocations and caring for her family as she 
began her obligations as a mother.  

In January 1990, VA informed her that the extension of her 
termination date could extended to the end of the quarter or 
semester if the ending date arrived during the quarter or 
semester.  It was noted however, that there were no 
provisions for extending her ending date.  Her educational 
allowance was extended to May 17, 1990, because of a change 
in her training time.  She was informed again that the law 
did not permit payment of benefits after June 3, 1990.

In May 1990, the appellant filed a notice of disagreement 
(NOD).  In June 1990, the RO stated that they were 
reconsidering her request for an extension of the delimiting 
date for Dependent's Educational Assistance Allowance.  She 
was informed that an extension of her delimiting date could 
be authorized if she were required to suspend her program due 
to conditions that were determined to be beyond her control.  
If approved, the extension of the delimiting date would be 
for the number of months and days intervening the date the 
suspension began and the date the reason for suspension 
ceased to exist.  

In a July 17, 1990 letter from the RO in Winston-Salem, North 
Carolina, the appellant was advised that the ending date for 
her educational assistance allowance would be August 7, 1990.  
She was informed that she was no longer eligible for 
educational assistance allowance beyond this date.  However, 
in a letter dated July 18, 1990, the RO advised her that her 
delimiting date had been extended to the end of the summer 
term, August 8, 1999 [sic]. 

In a letter dated October 15, 1990, the appellant was again 
advised that she was ineligible for educational assistance 
beyond August 7, 1990.

In July 1994, the appellant contacted VA indicating that, 
five to six years previously, she was allowed to extend her 
VA benefits due to her family's financial and medical 
situation.  She indicated that she had relocated to St. 
Petersburg, Florida, was now a single mother, and wanted to 
finish her associate degree.  She requested an extension of 
her educational benefits.  

In January 1995, the St. Petersburg RO wrote to the appellant 
and notified her that her educational allowance was changed 
and that the amendment was made because of the change in her 
training time.  As of December 1994, she had remaining 
entitlement of 20 months and 18 days, but the law did not 
permit payments of benefits after August 7, 1999.

In March 1996, the RO wrote to the appellant, advising her 
that a review of her file showed that her benefits may have 
been reduced in error in 1989.  However, further review 
showed that entitlement was to be extended only until the end 
of the summer term in August 1990.  The delimiting date was 
erroneously extended until 1999.  No further benefits could 
be authorized past the term she was in at the time.  The RO 
also informed her that since error was on the part of VA, she 
would not be required to repay the benefits she received in 
error.  Later that month, she filed a NOD.  She stated that 
she had taken a leave of absence for an array of 
difficulties, had attended school successfully since 1994, 
and had a delimiting date extension to August 1999.  


Analysis

The appellant received education assistance benefits as the 
child of a veteran who died while on active duty.  38 
U.S.C.A. § 3500, et seq. (West 1991).  Applicable law and 
regulations provide for the periods of eligibility for such 
benefits and certain limited extensions.  See 38 C.F.R. 
§§ 21.3040, 20.3041, 20.3043 (2000).  The appellant's claim 
is for extension of the delimiting date for receipt of 
Chapter 35 educational benefits.

Under applicable regulations, no person is eligible for 
educational assistance beyond his or her 31st birthday, 
except as provided under § 21.3041(e)(2).  38 C.F.R. 
§ 20.3040(d) (2000).  The appellant's date of birth was June 
[redacted], 1964, and she was therefore age 31 on June [redacted], 1995.

Pursuant to 38 C.F.R. § 21.3041(c), the basic ending date for 
an eligible child's period of eligibility for Chapter 35 
educational assistance is her 26th birthday.  A modified 
ending date is provided under 38 C.F.R. § 3041(d).  However, 
the appellant does not fall within any of the provisions of 
that subsection, and, even if one of those provisions had 
been met, the subsection provides that, in no case will the 
modified ending date extend beyond the eligible person's 31st 
birthday.

Pursuant to 38 C.F.R. § 21.3041(e), an eligible child's 
ending date may be extended beyond her 26th birthday, but not 
to exceed her 31st birthday.  Under this provision, the 
ending date may be extended if the eligible person's program 
of education has been suspended due to conditions determined 
to be beyond the eligible person's control as specified in 38 
C.F.R. § 21.3043.  If it is found that a suspension of a 
program of education was in fact due to conditions beyond the 
eligible person's control, then the ending date may be 
extended for the length of the period of suspension, but not 
beyond the eligible person's 31st birthday.  38 C.F.R. 
§ 21.3041(e)(1).  

Under 38 C.F.R. § 21.3043, an eligible person may suspend her 
program of education for conditions deemed to be beyond her 
control.  Such conditions include: (a) when an eligible 
person is appointed by the responsible governing body of an 
established church, officially charged with the selection and 
designation of missionary representatives, in keeping with 
its traditional practice, to serve the church in an official 
missionary capacity and is thereby prevented from pursuit of 
his or her program of studies; (b) when immediate family or 
financial obligations beyond his or her control require the 
eligible person to take employment, or otherwise preclude 
pursuit of his or her program; (c) when unavoidable 
conditions arise in connection with the eligible person's 
employment which preclude pursuit of his or her program; (d) 
when pursuit of his program is precluded because of the 
eligible person's own illness or illness or death in his or 
her immediate family; or (e) when the eligible person is 
serving on active duty or active duty for training.

The appellant has argued that family or financial obligations 
imposed hardships that precluded her from completing her 
education within her delimiting period.  However, while she 
has certainly noted significant set-backs in her personal 
situation, the regulation is clear that conditions beyond her 
control may not extend the ending date beyond age 31.  38 
C.F.R. § 21.3041(e)(1) (2000).

If the period of eligibility under 38 C.F.R. § 21.3041 ends 
while the eligible person is enrolled in an educational 
institution regularly operated on the quarter or semester 
system and such period ends during a quarter or semester, 
such period shall be extended to the end of the quarter or 
semester, or for courses at educational institutions operated 
on other than the quarter or semester system, if the period 
ends after a major portion of the course is completed, such 
period shall be extended to the end of the course , or until 
12 weeks have expired, whichever first occurs.  Extension may 
be authorized beyond age 31, but may not exceed maximum 
entitlement.  38 C.F.R. § 21.3041(e)(2) (2000).  This 
provision is the only basis for extension beyond the 
appellant's 31st birthday, and it does not avail her to 
provide an extension of her delimiting date.  Her 31st 
birthday was June [redacted], 1995.  Had she been enrolled at that 
time and in receipt of educational assistance benefits, 
payment could only have been made under the above provision 
until the end of that semester, quarter, or term.  An 
application for additional benefits was made in March 1996.  
She was attempting to extend her educational benefits in an 
institution where she was not presently in attendance, an 
institution that operated on the semester system, and during 
a time when she was nine months beyond her 31st birthday.

It appears that, in July 1990, the appellant's delimiting 
date was erroneously extended until August 1999.  She was 
again informed by letter by the RO that as of December 1994, 
she had remaining entitlement of 20 months and 18 days, but 
the law did not permit payment of benefits after 
August 7, 1999.  However, the appellant's delimiting date was 
extended initially to allow her to complete the summer term 
in August 1990.  A clerical error appears to be responsible 
for the erroneous notification of an extension to 
August 7, 1999.  In any event, no payments of educational 
benefits pursuant to Chapter 35 can be paid after the 
appellant's 31st birthday, unless it is to complete a term 
underway when the 31st birthday occurs.  In this case, the 
appellant reached her 31st birthday in June 1995. 

The Board further points out that the United States Court of 
Appeals for Veterans Claims (Court) has emphasized that the 
express purpose of Chapter 35 benefits, as set forth under 38 
U.S.C.A. § 3500, is to provide educational opportunities for 
children whose education would otherwise be impeded by reason 
of the disability or death of a veteran, and to ensure that 
such children were aided in attaining the educational status 
that they might have aspired to if not for the disability or 
death of the veteran.  Erspamer v. Brown, 9 Vet. App. 507, 
508-509 (1996).  The Court indicated that it would be 
contrary to the purpose of Chapter 35 benefits to grant the 
appellant in that case, who was beyond age 26, retroactive 
benefits.  Similarly, in this case, as the appellant is 
beyond the age of 31, and as she does not meet the statutory 
exception set forth in 38 C.F.R. § 21.3041(e)(2), there is no 
basis to extend her delimiting date for Chapter 35 benefits.  
There is no statutory or regulatory basis upon which to grant 
additional educational benefits for this appellant since she 
is beyond her 31st birthday.  In cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to extension of the delimiting date for Chapter 
35 educational assistance benefits is denied.  




		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

